Citation Nr: 1755759	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-23 289	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)


THE ISSUES

1.  Entitlement to an evaluation of 30 percent for posttraumatic stress disorder (PTSD), prior to September 30, 2011, and in excess of 50 percent, thereafter.

2.  Entitlement to a compensable evaluation for a right shoulder disability, prior to September 30, 2011, and in excess of 10 percent, thereafter.

3.  Entitlement to a compensable evaluation for bilateral hearing loss prior to September 30, 2011, and in excess of 10 percent, thereafter.

4.  Entitlement to an initial compensable evaluation for abdominal aortic aneurysm (AAA) associated with coronary artery disease, status post myocardial infarction and bypass grafting. 

5.  Whether the discontinuance of special monthly compensation (SMC) was proper, to include entitlement to SMC prior to July 3, 2008.

6.  Whether the reduction of the prostate cancer status post radiation and hormone therapy from 100 percent to 20 percent was proper, to include entitlement to a disability rating in excess of 20 percent from January 1, 2011.

7.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD), status-post myocardial infarction and bypass grafting.

8.  Entitlement to an initial compensable rating for residual sternal bypass grafting and saphenous vein harvesting site scars (grafting scars), prior to August 10, 2013, and in excess of 10 percent, thereafter.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

10.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to July 1975.

These matters come before the Board of Veterans' Appeals (Board) from the RO.  Based on recent correspondence submitted by the Veteran's representative and evidence of record that raises unemployability, the Board has appropriately construed the matters on appeal as indicated on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

Issues 1-9 on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has arthritis of the right knee, suffered a right knee injury during his active duty service, and has successfully demonstrated continuity of symptomatology.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a right knee disability have been met.  See 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a right knee disability.  Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012).  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been competently and credibly diagnosed with arthritis of the right knee during the pendency of his claim, which satisfies the first service connection element.  See Shedden, 381 F.3d at 1167.  The record also indicates that the Veteran suffered from a right knee injury while maneuvering on a ladder during his active duty service, which satisfies the second service connection element.  See id.  

Notably, the Veteran's diagnosis of arthritis, which is a chronic condition specifically named in 38 C.F.R. § 3.309 (2017), allows him to potentially establish a nexus by demonstrating continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1131, 1336 (Fed. Cir. 2013).  Affording the Veteran the benefit of the doubt, continuity of symptomatology has been adequately shown; consequently, the criteria to establish service connection for a right knee disability are met.  See 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Walker, 708 F.3d at 1336; Falzone v. Brown, 8 Vet. App. 398 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a right knee disability is granted. 


REMAND

In November 2017, the Veteran's representative indicated that his symptoms had worsened for all of his disabilities for which he was claiming an increased rating.  See Appellate Brief, 5 (Nov. 13, 2017).  As these conditions appear to have worsened following his most recent VA examinations, the Veteran should be provided with a new examination.  See Snuffer v. Gober, 10 Vet. App. 300 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The remaining issues of entitlement to SMC and TDIU are inextricably intertwined with the other claims being remanded; therefore, adjudication of these claims would be premature at this juncture.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and/or private treatment records relevant to the claims remaining on appeal.

2.  Schedule the Veteran for appropriate VA examinations to determine the current severity and symptoms of his service-connected PTSD, right shoulder, bilateral hearing loss, AAA, prostate cancer, CAD, and grafting scar disabilities.  The AOJ should ensure that the examiner provides all information required for rating purposes.  The examiner should also discuss the functional and collective impact of the Veteran's various service-connected disabilities. 

3.  Then, re-adjudicate all claims remaining on appeal.  If any of the benefits sought are not granted in full, furnish the Veteran and his representative with a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


